DUCKER, JUDGE:
Claimant, Tabitha V. Partlow, and her insurer, Inland Mutual Insurance Company, as assignee and subrogee of said Partlow, allege damages in the amount of $400.51 to the automobile of said Partlow resulting from a falling limb from a tree in the parking lot of the Huntington State Hospital, where said Partlow had lawfully parked her car on March 1, 1974.
The factual situation, as stipulated by the parties, is that an employee of the respondent was operating a chain saw in removing a poplar tree on the grounds of the respondent and in doing so he negligently caused a limb from the tree to fall against the automobile of said Partlow and damaged the automobile necessitating repairs in the amount of $342.83 and the cost of car rental during the repair period in the amount of $57.68. These damages were paid by the claimants respectively by the Insurance Company in the first amount and by Tabitha Partlow in the second amount.
Pursuant to the stipulation of liability and reasonableness of the charges, we hereby make an award of $57.68 to Tabitha Partlow and an award of $342.83 to Inland Mutual Insurance Company.
Award of $57.68 to Tabitha Partlow and award of $342.83 to Inland Mutual Insurance Company.
Award of $57.68 to Tabitha Partlow.
Award of $342.83 to Inland Mutual Insurance Company.